REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The claims and remarks filed 5/19/2021 are persuasive in reiterating that a composition comprising: a) a salt activatable component combination comprising: about 0.4% to about 0.6% of a holoside compound, by weight of the composition, the holoside being selected from the group consisting of methylcellulose, hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC) cellulose gum (CG), carrageenan, xanthan gum, and combinations thereof, and about 0.4% to about 0.6% of an alginate compound by weight of the composition provides the unexpected advantages of unexpected water resistance compared to compositions that don’t comprise both components in the claimed concentration ranges.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-3, 5-7, 10, 12, 13, 21, and 23-27 are directed to an allowable product.
	Claims 15, 16, and 18-20 are directed to a method of making an allowable product.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                      

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615